Citation Nr: 0948671	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  04-43 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected degenerative disc disease of the lumbar 
spine.

2.  Entitlement to an evaluation higher than 30 percent for 
service-connected posttraumatic stress disorder.

3.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to 
September 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from May 2003, September 2004, and February 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

In November 2007, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further development 
and readjudication of the claims.  The requested action has 
been completed, and the case has been returned to the Board 
for further appellate consideration.

The issue of entitlement to an initial compensable rating for 
service-connected bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine approximates forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

2.  The competent evidence of record shows that the 
symptomatology associated with the Veteran's service-
connected posttraumatic stress disorder (PTSD) most closely 
approximates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

  
CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent 
have not been met or approximated for the Veteran's service-
connected degenerative disc disease of the lumbar spine.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5237-5243 (2009).   

2.  The criteria for an evaluation of 50 percent for the 
Veteran's service-connected PTSD have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2009).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In October 2008, June 2008, and October 2006 correspondence, 
among others, the RO generally advised the Veteran of what 
the evidence must show to establish entitlement to an 
increased evaluation for his service-connected degenerative 
disc disease of the lumbar spine and PTSD, including specific 
notification of the rating criteria under Diagnostic Codes 
5235 to 5243 and 9411, and described the types of lay and 
medical evidence that the Veteran should submit in support of 
his claims.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claims.  The VCAA notice letters 
also addressed the elements of degree of disability and 
effective date.  As part of that notice, the RO told the 
Veteran that disability ratings usually range from zero to 
100 percent depending on the disability involved and based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claims by virtue of the aforementioned VCAA notice 
letters.  Those documents informed the Veteran of the 
necessity of providing on his own or with VA assistance 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disabilities and the effect that worsening 
has on the Veteran's employment.  The letters also notified 
the Veteran that, should an increase in disability be found, 
a disability rating would be determined by applying relevant 
diagnostic code(s) and included examples of pertinent medical 
and lay evidence that the Veteran may submit or ask the 
Secretary to obtain relevant to establishing entitlement to 
increased compensation.  Finally, the RO also provided the 
specific criteria required to establish entitlement to an 
increased rating found in Diagnostic Codes 5235 to 5243 and 
9411.  

The Board further notes that the Veteran was provided with a 
copy of the September 2004 and February 2008 rating 
decisions; the June 2005 and September 2008 statements of the 
case (SOC); the November 2007 Board remand, and the June 
2008, July 2008, December 2008, and July 2009 supplemental 
statements of the case (SSOC), which cumulatively included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, a description of the pertinent laws 
and regulations, and a summary of the evidence considered to 
reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in August 
2004, October 2007, and December 2007; obtained the Veteran's 
VA and private treatment records; and associated the 
Veteran's service treatment records and hearing transcript 
with the claims file.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, 
as they were predicated on a full reading of the private and 
VA medical records in the Veteran's claims file.  All 
examinations included the Veteran's subjective complaints 
about his disabilities and the objective findings needed to 
rate the disabilities. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).  
The factors involved in evaluating and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Degenerative Disc Disease of the Lumbar Spine

Service connection was established for the Veteran's 
degenerative disc disease of the lumbar spine in September 
2004, when the RO granted the Veteran a 10 percent disability 
rating effective April 26, 2004.  He disagreed with this 
rating and appealed to the Board.  The Veteran claims that he 
is entitled to a higher evaluation.    

The Veteran is rated under Diagnostic Code 5242 for diseases 
and injuries of the spine in relation to the degenerative 
disc disease of his lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2009).  The Board notes that although 
the Veteran has also been diagnosed with intervertebral disc 
syndrome (IVDS) in the form of his degenerative disc disease, 
there is no evidence that a physician ever prescribed bed 
rest to treat incapacitating episodes from such a disease, as 
required for a disability rating under Diagnostic Code 5243.  
As such, that rating criteria would not be to his advantage. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent of more of the height.  A 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2009). 
 
The Veteran's lumbar spine was examined on numerous occasions 
relative to the appeal period.  However, only the VA 
compensation and pension examiners provided range of motion 
findings.  The Veteran underwent his first compensation and 
pension examination for back spasms in August 2004.  The 
examiner noted that the Veteran had pain in his low back 
without any radiation into his legs.  Heavy lifting gave the 
Veteran significant trouble, and his pain occurred on a daily 
to every other day basis since his injury.  The Veteran 
denied any lower extremity weakness, numbness, or tingling, 
as well as any bowel or bladder symptoms.  Upon physical 
examination, the examiner indicated that the Veteran was able 
to bend forward to 90 degrees and extend to approximately 30 
to 40 degrees.  In addition, the Veteran was able to move 
laterally from side to side without difficulty.  These range 
of motion findings were not changed by repetition, fatigue, 
weakness, or incoordination.  

The Veteran then presented for a December 2007 compensation 
and pension examination, where the examiner noted that the 
Veteran's back pain radiated to the right buttock and 
sometimes to the back of the right knee.  The Veteran stated 
that he could typically walk two to three miles without 
difficulty, did not use a cane or crutches, and needed help 
with certain tasks at work.  The examiner also reported that 
the Veteran did not have any incapacitating episodes in the 
previous 12 months.  On examination, the Veteran was able to 
flex from zero to 85 degrees without pain, extend from zero 
to 15 degrees without pain, bend laterally from zero to 20 
degrees without pain bilaterally, and rotate zero to 15 
degrees without pain bilaterally.  Once again, the Veteran 
did not demonstrate additional functional impairment due to 
pain, pain on repetitive use, fatigue, weakness, lack of 
endurance, or incoordination.  Furthermore, the Veteran's 
lower extremity sensation was intact throughout his bilateral 
extremities.  

The Veteran was also treated by private physicians in May 
2000 and February 2007.  However, neither treatment records 
indicate any range of motion findings.  Also, similar to the 
compensation and pension examination reports, these treatment 
records do not contain positive findings of ankylosis or 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis as a result of muscle 
spasms.

Based on these range of motion findings, the Board finds that 
the Veteran's disability picture is not commensurate with the 
schedular criteria for a disability rating higher than the 
currently assigned 10 percent evaluation under the rating 
schedule.  The Veteran simply has not experienced forward 
flexion of the thoracolumbar spine of 60 degrees or less, 
combined range of motion of 120 degrees or less, or muscle 
spasms resulting in an abnormal gait or spinal contour.

In this regard, the Board has considered any additional 
functional limitation due to such factors as pain, weakness, 
fatigability and incoordination and found that there has been 
no demonstration of disability comparable to the criteria for 
a higher rating for limitation of thoracolumbar motion.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

In regard to neurological manifestations, the Board 
recognizes that the Veteran's compensation and pension 
examination did not include a diagnosis of radiculopathy.  
Thus, the Board finds that the Veteran is not entitled to 
service connection for radiculopathy of his upper or lower 
extremities in connection with the claim involving his low 
back disability at this time.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than 10 percent for the Veteran's 
degenerative disc disease of the lumbar spine on a schedular 
basis under the rating schedule for spine disabilities.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's claimed disability that warrants further 
consideration of alternate rating codes for the entire appeal 
period.

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

To the extent that the Veteran's degenerative disc disease of 
his lumbar spine affects his employment, such has been 
contemplated in the currently assigned schedular evaluations.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  There is no unusual or exceptional 
disability picture.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Posttraumatic Stress Disorder

The Veteran was granted service connection for PTSD in a 
February 2008 rating decision, in which he was granted a 10 
percent disability rating effective March 23, 2006.  In 
December 2008, the RO increased the Veteran's disability 
rating to 30 percent, also effective March 23, 2006.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  A 30 percent 
disability rating reflects evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

However, the Veteran contends that he is entitled to a higher 
initial evaluation for his service-connected PTSD.  In order 
for the Veteran to receive the next higher rating of 50 
percent, the evidence must show that his PTSD more closely 
approximates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The Board has reviewed the Veteran's complete claims file.  
Overall, the Board finds that the Veteran's symptomatology 
most closely approximates the criteria for a 50 percent 
disability rating for the entire appeal period.  To be sure, 
the Veteran's VA treatment records indicate he began 
treatment for PTSD in February 2006.  At that time, the 
Veteran reported that witnessing an air crash and his 
involvement in the subsequent rescue effort caused about one 
to two dreams a month.  He also stated that he does not fly 
in airplanes anymore because of his PTSD.    The Veteran told 
his VA doctor that he slept about 4 hours a night when he was 
working and about 6 hours a night when he was not working, 
did not like crowds, always sat near the door during meetings 
at work and sometimes had to listen from the hall.  
Nevertheless, the Veteran reported that he joked a lot at 
work, denied intrusive thoughts during the day, denied 
irritability, and claimed that he was easy going.  A few 
months later, in September 2006, the Veteran's mood was just 
"OK" and he reported an episode of anxiety.  Additionally, 
he said that he declined social invitations, fished alone, 
and was afraid that he would bring a bad event to any place 
he went.  

VA then afforded the Veteran with a compensation and pension 
examination in October 2007.  The Veteran told the examiner 
that he had one to two nightmares a month, could not go into 
crowds, and sometimes cried for no reason.  He reported 
having several good friends and spending his free time 
fishing, driving his truck, doing yard work, and watching 
television and movies.  The examiner noted that the Veteran 
had a fairly good psychosocial functional status, kept up his 
self care and family role functioning, and that his social 
and interpersonal relationships and recreational leisure 
pursuits appeared quite good.  The Veteran did not 
demonstrate any impairment of his thought process or 
communication and had no delusions or hallucinations.  His 
eye contact and interaction were within normal limits.  
Furthermore, the Veteran denied a litany of other symptoms, 
including memory loss or impairment, obsessive or ritualistic 
behaviors, panic attacks, depression and anxiety, and 
impaired impulse control.  However, the Veteran's sleep 
remained impaired, as he reported sleeping only three to four 
hours a night.  

After the compensation and pension examination, the Veteran 
continued treatment at the Madison, Wisconsin, VA Medical 
Center.  In August 2008, the Veteran's sleep impairment had 
not improved.  Moreover, he reported that he had a low 
overall mood and still had nightmares.  He was more forgetful 
and not very social.  Furthermore, he stated that he usually 
felt like staying home, had low energy, and felt some guilt.  
In October 2008, the Veteran felt better overall and was 
sleeping better.  However, he was still forgetful.  

The record also contains an intake assessment for PTSD 
counseling dated December 2008.  Here, the Veteran presented 
with intrusive thoughts, flashbacks, nightmares, and anger 
issues.  He claimed that he woke up every two or three hours 
and had a reduced sex drive and loss of energy.  
Additionally, the Veteran's mental status evaluation revealed 
that he had a neat appearance, suspicious manner, appropriate 
speech, normal memory function, appropriate affect, good 
judgment, and tense motor activity.  He demonstrated no 
evidence of thought disorders and denied suicidal and 
homicidal thoughts.

Finally, the Veteran testified at his own video conference 
hearing in November 2009.  The Veteran once again described 
sleeping for only four hours a night and experiencing two to 
three nightmares a month.  He testified that he did not like 
crowds and admitted to having thought about suicide "a 
couple of times."  He further stated that he sees shadows, 
has panic attacks, and gets into verbal altercations with his 
brother and coworkers. 

Considering all these symptoms and treatment records, the 
Veteran's PTSD probably approximates the criteria for the 
next higher 50 percent disability rating.  He has 
demonstrated panic attacks, impairment of short- and long-
term memory, disturbances of motivation and mood, difficulty 
in establishing and maintaining effective work and social 
relationships, and suicidal ideations.  Therefore, the Board 
finds that the Veteran's PTSD symptomatology most closely 
approximates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

To the extent that the Veteran's PTSD may affect his 
employment, such has been contemplated in the currently 
assigned schedular evaluations.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
There is also no unusual or exceptional disability picture.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2009) is not warranted.


ORDER

1.  Entitlement to an initial evaluation higher than 10 
percent for service-connected degenerative disc disease of 
the lumbar spine is denied.

2.  Entitlement to an initial evaluation of 50 percent for 
service-connected posttraumatic stress disorder is granted.



REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.  

The latest compensation and pension examination of record for 
this disability occurred over six years ago in March 2003.  
Furthermore, the Veteran testified at his video conference 
hearing that his disability has worsened.  Given the passage 
of time since his most recent examination and his assertion 
that his hearing impairment has worsened, the Board finds 
that a new compensation and pension examination would assist 
the Board in clarifying the extent of the Veteran's bilateral 
hearing loss and would be instructive with regard to the 
appropriate disposition of the issues under appellate review.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran 
is entitled to a new examination after a two-year period 
between the last VA examination and the Veteran's contention 
that the pertinent disability had increased in severity); see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding 
that VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).  Thus, this matter must 
be remanded for a compensation and pension examination in 
order to ascertain the current severity of the Veteran's 
bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran an appropriate 
medical examination to determine the 
nature and extent of any current 
manifestations of his service-connected 
bilateral hearing loss.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file and a copy of this remand should be 
made available for review in connection 
with the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected bilateral hearing loss and any 
other nonservice-connected disorders that 
may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.
 
2.  Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


